Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10-13, 18 of U.S. Patent No. 11244537 Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, claim 1 of US 11,244,537 discloses the claimed invention and additional limitation of, the sports contest comprising a plurality of sub-contests. Claim 1 of US 11,244,537 is more specific than pending claim 1 and therefore anticipates pending claim 1.
Dependent claims 2-5 are taught by claims 2, 4-6 of US 11,244,537 is 2-5.

Regarding pending claims 6 and 10, claim 10 of US 11,244,537 discloses the claimed invention and additional limitations of receiving a set of sports data from a statics server; determining at least a portion of the first set of sports data is associated with at least one user sports player; identifying a respective user device associated with each generated different customized presentation; and sending each o the different customized presentations to the respective identified user devices. Claim 10 of US 11,244,537 is more specific than pending claims and therefore anticipates pending claims
Dependent claims 7-9, 11-16 are taught or would have been obvious of claims 10-13, 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Madden NFL 12 Ultimate Team Walkthrough (As defined by Part 1 (Building the Team) YouTube video https://www.youtube.com/watch?v=t7NNIpA9gxg, and Part 2 (Our First Game!) YouTube video https://www.youtube.com/watch?v=kMSxuAAaUzE,  by GhostRobo, Aug 30, 2011) in view of BackBreaker Split Screen (by CJ Blaze; Oct 26, 2012; YouTube video https://www.youtube.com/watch?v=JAqKUHfwFYA).

6. Madden NFL 12 Ultimate Team Walkthrough discloses a video game play of the game Madden NFL 12. Madden NFL 12 Ultimate Team Walkthrough discloses a computer implemented method of providing a plurality of different customized display presentations for a sports contest, the method comprising:
generating a customized presentation for each respective user account of a plurality of user accounts (i.e. users accounts falconfan87 and Ghost Robo in Part 2, time 1:04), with each user account associated with a sports contest associated with at least one sporting event (Each user associated with the football game), the sports contest comprised of at least one of the user accounts and at least one opponent account (i.e. users accounts falconfan87 and Ghost Robo are opponent for each other in Part 2, time 1:04), with each of the user accounts having a selection of one or more of user sports players for the sports contest and each of the at least one opponent accounts having a selection of one or more opponent sports players for the sports contest (“setting you Lineup” by choosing stating players at each position to create a madden ultimate team; See Part 1 at time 2:09. For example, the offence team and defense team in Part 1 at times 9:56, 10:50.), the generating the customized presentation for each respective user account of the plurality of user accounts comprising: 
generating a customized presentation for the respective user accounts including one or both of: a representation of at least one user sports player for the sports contest and a representation of at least one opponent sports player for the sports contest (The custom presentation are based on the selected sports players for the user’s team and the opponents team. See Part 2, times 6:07-6:34.), wherein each of the customized presentations are different based at least in part on the identity (The custom presentation are based on the identify of the selected sports players for the user’s team and the opponents team. See Part 2, times 6:07-6:34 and Part 1 at times 9:56, 10:50.)  and different real-time game actions of the different plurality of user sports players for the sports contest of each of the user accounts and based at least in part on the identity and different real-time game actions of the different opponent sports players for the sports contest of the at least one opponent accounts (In the broadest reasonable interpretation, “real-time game actions” may include real time game actions for a video game. Madden NFL 12 Ultimate Team Walkthrough discloses real time video game actions to control the game which changes the action/graphical presentation for each team. See Part 2, times 6:07-6:34. For in real time, the player can perform real time game action of a quick pass at 6:27 of part 2 and select an individual sports player to pass to by pressing X, Y, A OR B at 6:34 of part 2), wherein the customized presentation for the respective user accounts includes one or both of an animation depicting the representation of the at least one user sports player for the sports contest and the representation of the at least one opponent sports player for the sports contest (animation of the player’s team and respective sports players and the opponent’s team and the respective sports players; See Part 2, times 6:07-6:34)
Madden NFL 12 Ultimate Team Walkthrough discloses the claimed invention but fails to teach that a different customized presentation is generated and displayed for each respective user. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art BackBreaker Split Screen discloses a video game play of Backbreaker, that is played by player controller a team of football players. BackBreaker Split Screen discloses that the sports players perform real time game actions based on the user selection (time 1:02, 1:20, 2:06). BackBreaker Split Screen discloses that different customized presentation is generated for each respective user (i.e. Chris’ screen is different from Shaun’s screen; 0:55). More specifically, while the user’s team is playing against the opponents team, each user is present a customized presentation that focuses on their own team and player’s and based on the actions of the players in the user’s team and opponents team (0:55, 1:02, 1:20, 2:06). This allows the user to focus on the user’s team and actions of the individual players in the user’s team. It would have been obvious to one of ordinary skilled in the art to modify Madden NFL 12 Ultimate Team Walkthrough before the effective filing date and generate and display different customized presentation to the respective user devices in order to provide the predictable result of allowing the user to focus on the user’s team and actions of the individual players in the user’s team.

7. Madden NFL 12 Ultimate Team Walkthrough discloses the computer implemented method of claim 6, wherein the opponent account is a house account such that the plurality of user accounts are competing against the house (It is noted that the claim does not define what a “house account” is or how the house account is different from a regular account. In the broadest reasonable interpretation, it is interpreted that one of the user’s account is a “house account”. Madden NFL 12 Ultimate Team Walkthrough discloses Live tournaments and therefore a user’s account or the “house account” can compete against a plurality of user accounts.).

8. Madden NFL 12 Ultimate Team Walkthrough discloses the computer implemented method of claim 6, wherein the sports contest is associated with only a single real-time sporting event (i.e. a single real-time video sporting event/football game against another player; Part 2 1:04).

9. Madden NFL 12 Ultimate Team Walkthrough discloses he computer implemented method of claim 6, wherein the animation depicting the representation of the at least one user sports player for the sports contest and the representation of the at least one opponent sports player for the sports contest includes an animation of the at least one user sports player and the at least one opponent sports player acting in a sports play of the at least one sporting event (part 2, 6:07-6:34).

10. See rejection for claim 6 above.

11. Madden NFL 12 Ultimate Team Walkthrough discloses the computer implemented method of claim 10, wherein the opponent account is a house account ((It is noted that the claim does not define what a “house account” is or how the house account is different from a regular account. In the broadest reasonable interpretation, it is interpreted that one of the user’s account is a “house account”.).

12. Madden NFL 12 Ultimate Team Walkthrough discloses the computer implemented method of claim 10, wherein each user account is associated with a sports contest that is associated with at least one sporting event (i.e. a single real-time video sporting event/football game against another player; Part 2 1:04).

13. Madden NFL 12 Ultimate Team Walkthrough discloses the computer implemented method of claim 12, wherein the sports contest is associated with only a single sporting event (i.e. a single real-time video sporting event/football game against another player; Part 2 1:04).

14. Madden NFL 12 Ultimate Team Walkthrough discloses the computer implemented method of claim 12, wherein the sports contest comprises at least one of the user accounts and at least one opponent account (i.e. users accounts falconfan87 and Ghost Robo are opponent for each other in Part 2, time 1:04).

15. Madden NFL 12 Ultimate Team Walkthrough discloses the computer implemented method of claim 12, wherein each of the user accounts has a selection of one or more of user sports players for the sports contest and at least one opponent account has a selection of one or more opponent sports players for the sports contest (Each user and opponent account creates a madden ultimate team to play; Part 2: 026. For example, by “setting you Lineup” by choosing stating players at each position to create a madden ultimate team; See Part 1 at time 2:09. For example, the offence team and defense team in Part 1 at times 9:56, 10:50.).

16. Madden NFL 12 Ultimate Team Walkthrough discloses the computer implemented method of claim 10, wherein the animation depicting the representation of the at least one user sports player for the sports contest and the representation of the at least one opponent sports player for the sports contest includes an animation of the at least one user sports player and the at least one opponent sports player acting in a sports play of the at least one sporting event (part 2, 6:07-6:34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715